DETAILED ACTION
1.	This office action is in response to the communication filed on 05/29/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner Notes
3.	In light of the specification (paragraph 23, “A computer readable storage medium or media … is not to be construed as being transitory signals per se”), the limitation “computer readable storage media”, in claim 10 or claim 16, is a hardware device.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method for providing network identity and cooperative membership where plural networked devices share resources together.  Independent claims 1 and 10 identify the uniquely distinct features for a trusted entity to send an authentication challenge to a delegate device; receive a solution to the authentication challenge from a supplier; and instruct the delegate device to handle the request received from a requester in response to determining the solution is valid; taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts. Independent claim 16 identify the uniquely distinct features for a device to receive an authentication challenge from a trusted entity; determine a solution to the authentication challenge; send the solution to a supplier; receive instructions from the trusted entity to handle a request with the supplier; taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Gonzalez Plaza et al. (US 20100211625 A1), discloses a method for distributing requests received by a request distributor to server computers, wherein a server computer is selected to handle the request to deliver a service requested to the request distributor. The other closest prior art, Hansen (US 20170013012 A1), discloses a method for a client device to determine a solution to a challenge from a server, and send the solution to the server for authentication. However, either singularly or in combination, Gonzalez Plaza et al. and/or Hansen do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 10, 16, and the respective dependent claims 2-9, 11-15, 17-20 are in condition for allowance. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2499